DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/315,137 filed on December 1, 2020. Claims 1-3, 5-11, and 13-20 are currently pending with the application. Claims 4 and 12 have been cancelled.

Priority
The examiner notes the priority of the PCT/US16/53190 application dated September 22, 2016.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 3, 5, 7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent No.: US 6434662 B1) hereinafter Greene in view of Nagel et al. (US Publication No.: US 20120011123 A1) hereinafter Nagel.
As to claim 1:
Greene discloses:
A computer-implemented method, comprising:  
2receiving a first key [Figure 1 and Column 5 Lines 3-4 teach input keys (Kn) are received by the first hashing section 102.];  
3determining a hash map associated with the first key from among a first 4plurality of hash maps, individual hash maps mapping a partition of a set of keys to 5particular index values [Column 1 Lines 63-67 teaches [In our (the referenced invention) 128-bit key example, if a hash function h(x):[0,1].sup.128.fwdarw.[0,1].sup.16 maps 128-bit keys to 16-bit hash bucket indices, a simple counting argument shows that many different possible 128-bit keys must hash to each of the 64K different addressable locations ("buckets"). Column 5 Lines 9-20 teach FIG. 1, key values Kn are 128-bit binary numbers, but other data widths are also possible. The first hashing section 102 maps key values to locations within the first store 104. The number of entries in first store 104--which number is the size of the output range provided by hashing section 102--will generally be selected to be larger than the number of keys to be stored in the system. Still, the distribution of hashed keys into hash buckets is not perfectly balanced in general, so that some locations in first store 104 will be empty (0 keys), some will correspond to exactly 1 key, and some will correspond to multiple keys ("collisions").
Note: The examiner interprets the bucket indices to be the claimed partition of a set of keys to particular index values. The bucket is interpreted to be the partition and the indices representing (or pointing to) the bucket is interpreted to be the claimed particular index value. The referenced hash function is interpreted to be the function that creates hash maps to buckets containing keys teaching ,
wherein the hash map associated with the first key is 6configured to be loaded into on-board memory of an electronic device [Figure 3:300-306 and Column 8 Lines 1-2 teach key and associated data are stored in third store 114 and pointer data to the locations are saved (step 302).  Column 9 Lines 20-28 teach the first memory portion 416 can include leaf entries with key and associated data information like 420-1, chunk pointer entries like 420-2, and null entries like 420-3. Second memory portion 418 can include a chunk 422 consisting of key and data information for several keys and possibly null entries for empty spaces in the chunk. Note that this embodiment has no third memory portion, as the key and associated data information are stored directly in the first and second memory portions. Figure 4:416, 418 and Column 9 Lines 15-19 teach first memory portion 416 can be a random access memory (RAM). Second memory portion 418 can also be a RAM. Further, the first and second memory portions may be different sections of the same RAM device. Note: The key and associated data are interpreted to be the claimed hash map associated with the first key and Figure 4:416 and 418 are interpreted to be the claimed hash map loaded into on-board memory of an electronic device. ]  
7determining an index value associated with a second key using the 8determined hash map, wherein determining the index value includes: hashing a second key to produce a hashed key [Column 5 Lines 44-49 teach if an input key (Kn) accesses a chunk pointer entry 106-3 in first store 104, the second hashing section 108 performs a second hash function on the colliding input key value to generate a second output value H.sub.2 (Kn, SEL). A second hash function can be parameterized according to information provided by the corresponding chunk pointer entry 106-3.]; obtaining an additional hash map from among a second plurality of hash maps that map a set of hashed keys to a plurality of index values [Column 7 Lines 47-51 the resulting second hashing step output value is used, along with chunk base pointer data from the first access, to access a second store (step 224). The result of this second access is either a null pointer, or a leaf pointer (determined in step 208). Column 7 Lines 51-55 teach in the case of a leaf pointer, third store 114 is accessed (step 212), an alias compare is done (step 214), and if there is a match (the address or key is not an alias), then the associated data fetched from the third memory can be output (step 216). Note: Leaf pointers resulting from the second access (or second hash map) are pointers to a third store (additional hash map) with keys and associated data, wherein the keys and associated data are interpreted to be the claimed set of hashed keys to a 5plurality of index values.]; inputting the hashed key into the additional hash map; and outputting the index value corresponding to the hashed key [Column 7 Lines 51-55 teach in the case of a leaf pointer, third store 114 is accessed (step 212), an alias compare is done (step 214), and if there is a match (the address or key is not an alias), then the associated data fetched from the third memory can be output (step 216)], wherein utilizing the first plurality of hash maps 11enables a lookup to be performed using on-board memory of an electronic device [Column 5 Lines FIG. 1, key values Kn are 128-bit binary numbers, but other data widths are also possible. The first hashing section 102 maps key values to locations within the first store 104. The number of entries in first store 104--which number is the size of the output range provided by hashing section 102--will generally be selected to be larger than the number of keys to be stored in the system. Still, the distribution of hashed keys into hash buckets is not perfectly balanced in general, so that some locations in first store 104 will be empty (0 keys), some will correspond to exactly 1 key, and some will correspond to multiple keys ("collisions"). Column 5 Lines 21-25 teaches based on these three cases, each word stored within first store 104 can take one of three forms. A location can contain a "null" entry (one of which is shown as 106-1), a "leaf pointer" entry (one of which is shown as 106-2), or a "chunk pointer" entry (one of which is shown as 106-3). Column 5 Lines 32-38 teaches A 
Note: The examiner interprets the input key value used in the second hash function to be the claimed second key and the output value resulting in the second hashing being a pointer is interpreted to be the claimed index value. The examiner also interprets the search operation to be the claimed lookup to be performed. Multiple keys (“collisions”, chunks, or “colliding” key values that maps corresponding to hashed keys and are used as part of the search operations is interpreted to read on the claimed utilizing the first  plurality of hash maps enables a lookup to be performed, wherein the multiple keys (“collisions”, chunks, or “colliding” key values that maps corresponding to hashed keys are interpreted to be the claimed first  plurality of hash maps.]; 

Greene discloses most of the limitations of claim 1 but does not appear to expressly disclose determining transaction processing data associated with the first key 10using the determined index value 12and 13providing the determined transaction processing data.
Nagel discloses:
9determining transaction processing data associated with the first key 10using the determined index value 12and 13providing the determined transaction processing data [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent account or sub account. Figure 7:702-708 and Paragraph 0034 teach data is stored in a hash table from which a report may be created to display the data according to parent account and sub account. Each entry of the hash table corresponds to data of a different-named parent account. An entry has a collection of rows for each sub account of a parent account, and has columns of aggregated data associated with each sub account. Each column may correspond to data associated with a time frame, for example, monthly data. The data may be an aggregate profit and loss table, for example, showing the aggregate profit and loss data for a plurality of companies. As another example, the aggregate data may be presented in a chart of accounts. 
Note: The examiner interprets account data provided in a report generated from hash tables to be the claimed providing the determined transaction processing data and each key being an account id associated with an account name is interpreted to be the claimed determining transaction processing data associated with the first key, wherein the account name is interpreted to be the processing data and the account id is interpreted to be the first key. Account ids for sub accounts are interpreted to be the claimed index value. To further elaborate, Figure 5 teaches a parent account with a key of 1 and sub 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene by incorporating the use of hash tables with keys to find aggregated account information, as taught by Nagel (Paragraph 0031, Figure 7:702-708, and Paragraph 0034), because both applications are directed to hash maps using keys to locate and provide data; incorporating the use of hash tables with keys to find aggregated account information enables creating custom analytics to measure results, create charts and graphs for better understanding to then transmit the results to users (see Nagel Paragraph 0017).

As to claim 3:
Greene discloses:
The method of claim 1, wherein obtaining the hash map 2associated with the first key from among the plurality of hash maps comprises:  
3hashing the first key to produce a hashed key [Column 5 Lines 9-17 and FIG. 1 teach key values Kn are 128-bit binary numbers, but other data widths are also possible. The first hashing section 102 maps key values to locations within the first store 104. The number of entries in first store 104--which number is the size of the output range provided by hashing section 102--will generally be selected to be larger than the number of keys to be stored in the system. Still, the distribution of hashed keys into hash buckets is not perfectly balanced. Note: The examiner interprets the key used in the hashing section to be the claimed first key, wherein the first hashing section is interpreted to be the claimed hashing the first key. The entries in the first store 104 are interpreted to be the claimed hashed keys.]; 
4obtaining an additional hash map that maps a set of hashed keys to the 5plurality of hash maps, the additional hash map being configured to be loaded into 6on-board memory of the electronic device[FIG. 1 and Column 5 Lines 21-25 teach each word stored within first store 104 can take one of three forms. A location can contain a "null" entry (one of which is shown as 106-1), a "leaf pointer" entry (one of which is shown as 106-2), or a "chunk pointer" entry (one of which is shown as 106-3). Column 5 Lines 31-34 teaches a chunk pointer entry 106-3 can indicate that more than one key has mapped to the corresponding 106-3 location. Key values that result in the same hashing output value will be referred to herein as "colliding" key values. Column 9 Lines 20-28 teach the first memory portion 416 can include leaf entries with key and associated data information like 420-1, chunk pointer entries like 420-2, and null entries like 420-3. Second memory portion 418 can include a chunk 422 consisting of key and data information for several keys and possibly null entries for empty spaces in the chunk. Note: The examiner interprets the store containing a hash map to contain pointers to a second store. The second store or memory portion contains a chunk of key and data information for several keys. The second store with chunks of keys and data information is interpreted to be the claimed additional hash map, the chunk of keys is interpreted to be the claimed set of hashed keys. The chunk of keys and associated information is interpreted to be the claimed plurality of hash maps.];
7inputting the hashed key into the additional hash map; and 8outputting an identifier of the hash map corresponding to the hashed 9key [Column 5 Lines 63-67 teach a chunk pointer entry 106-3 can provide a base address value for a chunk, chBase. Thus, this base value is combined with a second output value from second hashing section 108 to generate a particular second store 110 location.]

As to claim 5:
Greene discloses:
The method of claim 1, wherein determining transaction 2processing data associated with the first key using the determined index value 3comprises:  
4the indexed list being configured 6to be loaded into on-board memory of the electronic device; 7inputting the index value into the indexed list [Column 7 Lines 8-13 teach a third store 114 stores one record for each key in the table. The record contains a copy of the key, to be used for resolving aliases, and the associated data to be returned in a successful find of that key. The third store 114 is accessed whenever either the first or the second store returns a leaf pointer. Column 7 Lines 51-55 teach in the case of a leaf pointer, third store 114 is accessed (step 212), an alias compare is done (step 214), and if there is a match (the address or key is not an alias), then the associated data fetched from the third memory can be output (step 216).]; and 

Greene and Nagel disclose all of the limitations of claim 1.
Nagel also discloses:
obtaining an indexed list, the indexed list mapping a plurality of index 5values to a plurality of transaction processing data, 8outputting the transaction processing data corresponding to the index 9value [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent account or sub account. Figure 7:702-708 and Paragraph 0034 teach data is stored in a hash table from which a report may be created to display the data according to parent account and sub account. Each entry of the hash table corresponds to data of a different-named parent account. An entry has a collection of rows for each sub account of a parent account, and has columns of aggregated data associated with each sub account. Each column may correspond to data associated with a time frame, for example, monthly data. The data may be an 
Note: The collection of hash tables and their collection of sub accounts is interpreted to be the claimed obtaining an indexed list, the indexed list mapping a plurality of index 5values to a plurality of transaction processing data, wherein collecting hash tables is interpreted to be the claimed obtaining an indexed list. The examiner also interprets account data provided in a report generated from hash tables to be the claimed outputting the transaction processing data corresponding to the index value, wherein  each key being an account id associated with an account name is interpreted to be the claimed index values.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene by incorporating the use of hash tables with keys to find aggregated account information, as taught by Nagel (Paragraph 0031, Figure 7:702-708, and Paragraph 0034), because both applications are directed to hash maps using keys to locate and provide data; incorporating the use of hash tables with keys to find aggregated account information enables creating custom analytics to measure results, create charts and graphs for better understanding to then transmit the results to users (see Nagel Paragraph 0017).

As to claim 7:
Greene discloses:
The method of claim 1, wherein individual hash maps of the 2plurality of hash maps corresponds to a subset of data of a dataset [Column 5 Lines 11-12 teach the first hashing section 102 maps key values to locations within the first store 104. Column 5 Lines 21-25 teach each word stored within first store 104 can take one of three forms. A location can contain a "null" entry (one of which is 
Note: The examiner interprets the chunks to be the claimed subset of data of dataset, wherein the keys in the second store is interpreted to be the claimed dataset and the set of colliding key values in chunks is interpreted to be the claimed chunks. The “words” or hash maps as a result of the first hashing section is interpreted to be the claimed individual hash maps of the plurality of hash maps, wherein the words point to chunks is interpreted to be the claimed corresponds to a subset of data.]

As to claim 17:
Greene discloses
An electronic device, comprising:  2a processor, and  3a computer readable medium coupled to the processor, the computer 4readable medium comprising code, executable by the processor, for implementing a 5method comprising: 
receiving an identifier associated with a data set [Figure 1 and Column 5 Lines 3-4 teach input keys (Kn) are received by the first hashing section 102.];  
36WO 2018/056993PCT/US2016/053190generating an indexed list corresponding to a subset of the data 8set; storing the indexed list; and 10for each entry of the indexed list: 11determining a first key associated with an entry of the 12indexed list [Column 5 Lines 11-12 teach the first hashing section 102 maps key values to locations within the first store 104. Column 5 Lines 21-25 teach each word stored within first store 104 can take one of three forms. A location can contain a "null" entry (one of which is shown as 106-1), a "leaf pointer" entry (one ; 
determining a first hash map associated with the first key from among a first plurality of hash maps, individual hash maps mapping a partition of a set of keys to particular index values [Column 1 Lines 63-67 teaches [In our (the referenced invention) 128-bit key example, if a hash function h(x):[0,1].sup.128.fwdarw.[0,1].sup.16 maps 128-bit keys to 16-bit hash bucket indices, a simple counting argument shows that many different possible 128-bit keys must hash to each of the 64K different addressable locations ("buckets"). Column 5 Lines 9-20 teach FIG. 1, key values Kn are 128-bit binary numbers, but other data widths are also possible. The first hashing section 102 maps key values to locations within the first store 104. The number of entries in first store 104--which number is the size of the output range provided by hashing section 102--will generally be selected to be larger than the 
Note: The examiner interprets the bucket indices to be the claimed partition of a set of keys to particular index values. The bucket is interpreted to be the partition and the indices representing (or pointing to) the bucket is interpreted to be the claimed particular index value. The referenced hash function is interpreted to be the function that creates hash maps to buckets containing keys teaching the claimed plurality of hash maps. 64K different addressable locations ("buckets") are interpreted to include the distribution of hashed keys into hash buckets where buckets include multiple keys (“collisions”) are mapped to these locations and the multiple keys mapped to locations are interpreted to be the claimed first plurality of hash maps, wherein the multiple keys are interpreted to include the claimed first key.], wherein the first hash map associated with the first key is configured to be loaded into on-board memory of the electronic device [Figure 3:300-306 and Column 8 Lines 1-2 teach key and associated data are stored in third store 114 and pointer data to the locations are saved (step 302).  Column 9 Lines 20-28 teach the first memory portion 416 can include leaf entries with key and associated data information like 420-1, chunk pointer entries like 420-2, and null entries like 420-3. Second memory portion 418 can include a chunk 422 consisting of key and data information for several keys and possibly null entries for empty spaces in the chunk. Note that this embodiment has no third memory portion, as the key and associated data information are stored directly in the first and second memory portions. Figure 4:416, 418 and Column 9 Lines 15-19 teach first memory portion 416 can be a random access memory (RAM). Second memory portion 418 can also be a RAM. Further, the first and second memory portions may be different sections of the same RAM device. Note: The key and associated data are interpreted to be the claimed hash map associated with the first key and Figure ; 
determining an index value using the determined hash map, wherein determining the index value includes: hashing a second key to produce a hashed key [Column 5 Lines 44-49 teach if an input key (Kn) accesses a chunk pointer entry 106-3 in first store 104, the second hashing section 108 performs a second hash function on the colliding input key value to generate a second output value H.sub.2 (Kn, SEL). A second hash function can be parameterized according to information provided by the corresponding chunk pointer entry 106-3.]; 
obtaining an additional hash map from among a second plurality of hash maps that map a set of hashed keys to a plurality of index values[Column 7 Lines 47-51 the resulting second hashing step output value is used, along with chunk base pointer data from the first access, to access a second store (step 224). The result of this second access is either a null pointer, or a leaf pointer (determined in step 208). Column 7 Lines 51-55 teach in the case of a leaf pointer, third store 114 is accessed (step 212), an alias compare is done (step 214), and if there is a match (the address or key is not an alias), then the associated data fetched from the third memory can be output (step 216). Note: Leaf pointers resulting from the second access (or second hash map) are pointers to a third store (additional hash map) with keys and associated data, wherein the keys and associated data are interpreted to be the claimed set of hashed keys to a 5plurality of index values.];
 inputting the hashed key into the additional hash map; and outputting the index value corresponding to the hashed key [Column 7 Lines 51-55 teach in the case of a leaf pointer, third store 114 is accessed (step 212), an alias compare is done (step 214), and if there is a match (the address or key is not an alias), then the associated data fetched from the third memory can be output (step 216)]; 
wherein utilizing the first plurality of hash maps enables a lookup to be performed using on-board memory of an electronic device; [Column 5 Lines 11-12 teach the first hashing section 102 maps ; 13updating the first hash map with the first key and an index 14value associated with the entry of the indexed list [Column 8 Lines 34-42 teach in the event no collision exists in the second store (determined in step 316), a new chunk is built in a second store. In particular, pointers to key values and their associated data are written in chunk locations according to their corresponding second hashing function output values (step 320). Pointer information for the newly formed chunk is then written into the corresponding pointer (or former leaf) location in the first store (step 322), thus completing the addition of the new key to the system. Note: The pointer information for the newly formed chunk written into ; and  15updating the second hash map with the a second key and 16an identifier of the first hash map [Column 8 Lines 13-20 teach In the event the data indicates a leaf pointer value or chunk pointer value (determined in step 308), the adding operation 300 continues with a second hashing loop 312 to find suitable parameter values. A second hashing step 314 hashes all colliding values with a second hash function H.sub.2 (Kn, p, q) for particular values of p, q. The second hash function H.sub.2 (Kn, p, q) is performed according to one set of many possible selection criteria. Column 8 Lines 34-42 teach in the event no collision exists in the second store (determined in step 316), a new chunk is built in a second store. In particular, pointers to key values and their associated data are written in chunk locations according to their corresponding second hashing function output values (step 320). Pointer information for the newly formed chunk is then written into the corresponding pointer (or former leaf) location in the first store (step 322), thus completing the add of the new key to the system]. 

Greene discloses most of the limitations of claim 17 but does not appear to expressly disclose determining transaction processing data associated with the first key 10using the determined index value 12and 13providing the determined transaction processing data.
Nagel discloses:
determining transaction processing data associated with the first key using the determined index value, providing the determined transaction processing data [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent 
Note: The examiner interprets account data provided in a report generated from hash tables to be the claimed providing the determined transaction processing data and each key being an account id associated with an account name is interpreted to be the claimed determining transaction processing data associated with the first key, wherein the account name is interpreted to be the processing data and the account id is interpreted to be the first key. Account ids for sub accounts are interpreted to be the claimed index value. To further elaborate, Figure 5 teaches a parent account with a key of 1 and sub accounts with keys 3 and 5. Keys 3 and 5 are interpreted the claimed index values, because the keys point to the account names for the sub accounts. Index values are interpreted to be keys.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene by incorporating the use of hash tables with keys to find aggregated account information, as taught by Nagel (Paragraph 0031, Figure 7:702-708, and Paragraph 0034), because both applications are directed to hash maps using keys to locate and provide data; incorporating the use of hash tables with keys to find aggregated account information enables creating custom analytics to measure results, create charts and graphs for better understanding to then transmit the results to users (see Nagel Paragraph 0017).

As to claim 18:
Greene and Nagel disclose all of the limitations of claim 17.
Nagel also discloses:
The electronic device of claim 17, wherein the subset of the 2data corresponds to the transaction processing data of the dataset [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent account or sub account. Figure 7:702-708 and Paragraph 0034 teach data is stored in a hash table from which a report may be created to display the data according to parent account and sub account. Each entry of the hash table corresponds to data of a different-named parent account. An entry has a collection of rows for each sub account of a parent account, and has columns of aggregated data associated with each sub account. Each column may correspond to data associated with a time frame, for example, monthly data. The data may be an aggregate profit and loss table, for example, showing the aggregate profit and loss data for a plurality of companies. As another example, the aggregate data may be presented in a chart of accounts. 
Note: The examiner interprets account data provided in a report generated from hash tables to be the claimed providing the determined transaction processing data and each key being an account id associated with an account name is interpreted to be the claimed determining transaction processing data associated with the first key, wherein the account name is interpreted to be the processing data and the account id is interpreted to be the first key. Account ids for sub accounts are interpreted to be the claimed index value. To further elaborate, Figure 5 teaches a parent account with a key of 1 and sub accounts with keys 3 and 5. Keys 3 and 5 are interpreted the claimed index values, because the keys point to the account names for the sub accounts. Index values are interpreted to be keys.]


As to claim 19:
Greene discloses:
The electronic device of claim 17, wherein the method further 2comprises, for each entry of the index list:  3obtaining additional data of the data set; and  4updating the indexed list, the first hash map, and the second hash map 5with portions of the additional data [Column 1 Lines 63-67 teach 128-bit key example, if a hash function h(x):[0,1].sup.128.fwdarw.[0,1].sup.16 maps 128-bit keys to 16-bit hash bucket indices, a simple counting argument shows that many different possible 128-bit keys must hash to each of the 64K different addressable locations. Column 8 Lines 1-7 and Figure 3 teach key and associated data are stored in third store 114 and pointer data to the locations are saved (step 302). The data adding operation method 300 includes a first hashing step 304. A first hashing step 304 hashes an input key value according to a first hash function H.sub.1 (Kn). A resulting hash output value is used to access a first store (step 306). Column 8 Lines 13-20 teach In the event the data indicates a leaf pointer value or chunk pointer value (determined in step 308), the adding operation 300 continues with a second hashing loop 312 to find suitable parameter values. A second hashing step 314 hashes all colliding values with a second hash function H.sub.2 (Kn, p, q) for particular values of p, q. The second 


Greene discloses:
The electronic device of claim 17, wherein the first hash map and the indexed list are stored in on-board memory of a single electronic device [Column 1 Lines 63-67 teach 128-bit key example, if a hash function h(x):[0,1].sup.128.fwdarw.[0,1].sup.16 maps 128-bit keys to 16-bit hash bucket indices, a simple counting argument shows that many different possible 128-bit keys must hash to each of the 64K different addressable locations. Column 9 Lines 15-19 teach first memory portion 416 can be a random access memory (RAM). Second memory portion 418 can also be a RAM. Further, the first and second memory portions may be different sections of the same RAM device. Column 9 Lines 20-28 teach the first memory portion 416 can include leaf entries with key and associated data information like 420-1, chunk pointer entries like 420-2, and null entries like 420-3. Second memory portion 418 can include a chunk 422 consisting of key and data information for several keys and possibly null entries for empty spaces in the chunk. Note: The hash bucket indices is interpreted to be the claimed indexed list, wherein the hash buckets are interpreted to be hash maps. The first and second hash maps stored RAM or memory portions/sections of the same RAM device is interpreted to be the claimed on-board memory of single electronic device.]9

Claim(s) 2, 8, 9-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent No.: US 6434662 B1) hereinafter Greene in view of Nagel et al. (US Publication No.: US 20120011123 A1) hereinafter Nagel, and further in view of Guerin et al. (US Publication No.: US 20140143364 A1) hereinafter Guerin.
As to claim 2:
Greene and Nagel disclose all of the limitations of claim 1.
Nagel also discloses:
The method of claim 1, 
determining the 3transaction processing data [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent account or sub account. Figure 7:702-708 and Paragraph 0034 teach data is stored in a hash table from which a report may be created to display the data according to parent account and sub account. Each entry of the hash table corresponds to data of a different-named parent account. An entry has a collection of rows for each sub account of a parent account, and has columns of aggregated data associated with each sub account. Each column may correspond to data associated with a time frame, for example, monthly data. The data may be an aggregate profit and loss table, for example, showing the aggregate profit and loss data for a plurality of companies. As another example, the aggregate data may be presented in a chart of accounts. 
Note: The examiner interprets account data provided in a report generated from hash tables to be the claimed providing the determined transaction processing data and each key being an account id associated with an account name is interpreted to be the claimed determining transaction processing data associated with the first key, wherein the account name is interpreted to be the processing data and the account id is interpreted to be the first key. Account ids for sub accounts are interpreted to be the claimed index value. To further elaborate, Figure 5 teaches a parent account with a key of 1 and sub accounts with keys 3 and 5. Keys 3 and 5 are interpreted the claimed index values, because the keys point to the account names for the sub accounts. Index values are interpreted to be keys.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene by incorporating the use of hash tables with keys to find aggregated account information, as taught by Nagel (Paragraph 0031, Figure 7:702-708, and Paragraph 0034), because both 

Greene and Nagel disclose all of the limitations of claim 1 and some of claim 2 but does not appear to expressly disclose the method of claim 1, wherein receiving the first key, 2determining the hash map and determining the index value are performed by a worker node of the distributed 4computing system.
Guerin discloses:
wherein receiving the first key, 2determining the hash map and determining the index value are performed by a worker node of the distributed 4computing system [Paragraph 0006 teaches a hash map is published from the server to the client, wherein the hash map includes one or more entries associated with a key for the data record stored in the cache on the server, each of the entries stores a server-side remote pointer, and the server-side remote pointer references the data record stored in the cache on the server. The client, using the key, looks up the server-side remote pointer for the data record from the hash map, and then performs one or more RDMA operations using the server-side remote pointer that allow the client to directly access the data record stored in the cache on the server. Note: The examiner interprets receiving the published hash map and using the key to be the claimed receiving a key, wherein the examiner interprets the keys are included in the hash map. Looking up the server-side remote pointer is interpreted to be the claimed determining the hash map and determining the index value. The client working with the server is interpreted to be the worker node of the distributed system and the server pointer is interpreted to be the claimed index value.]


As to claim 8:
Greene and Nagel disclose all of the limitations of claim 1 and 7 but does not appear to expressly disclose the method of claim 7, wherein the transaction processing 2data associated with a first key is determined faster using the plurality of hash maps 3than by searching for the transaction processing data in the data set.
Guerin discloses:
The method of claim 7, wherein the transaction processing 2data associated with a first key is determined faster using the plurality of hash maps 3than by searching for the transaction processing data in the data set [Paragraph 0023 teaches the present invention can be used for faster page rendering for highly contextual and personalized applications, such as Retail, Travel, Banking, Information Services, etc. The invention also can be used in faster real-time analytics for "Big Data" applications, such as Retail, Mobile, Credit Card, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene and Nagel, by incorporating faster real-time analytics for "Big Data" applications, such 

As to claim 9:
Greene discloses:
A system, comprising: 
20obtaining a first hash map from among a first plurality of hash maps comprising the first key, 21 [Column 1 Lines 63-67 teaches [In our (the referenced invention) 128-bit key example, if a hash function h(x):[0,1].sup.128.fwdarw.[0,1].sup.16 maps 128-bit keys to 16-bit hash bucket indices, a simple counting argument shows that many different possible 128-bit keys must hash to each of the 64K different addressable locations ("buckets"). Column 5 Lines 9-20 teach FIG. 1, key values Kn are 128-bit binary numbers, but other data widths are also possible. The first hashing section 102 maps key values to locations within the first store 104. The number of entries in first store 104--which number is the size of the output range provided by hashing section 102--will generally be selected to be larger than the number of keys to be stored in the system. Still, the distribution of hashed keys into hash buckets is not perfectly balanced in general, so that some locations in first store 104 will be empty (0 keys), some will correspond to exactly 1 key, and some will correspond to multiple keys ("collisions"). Column 7 Lines 17-21 the search operation 200 includes a first hashing step 202. A first hashing step 202 hashes an input key value according to a first hashing function H.sub.1 (Kn). A resulting hash output value is used to access a first store. Note: 64K different addressable locations ("buckets") are interpreted to include the distribution of hashed keys into hash buckets where buckets include multiple keys (“collisions”) are 
23determining a second hash map utilizing the first key and 24the first hash map; 27obtaining the second hash map from among a second plurality of hash maps, the second hash map 28mapping a set of keys to particular index values [Column 5 Lines 57-62 teaches a chunk 112 corresponds to the output range of a given second hash function. The set of colliding key values is stored within this space. In the particular example of FIG. 1, chunk 112 includes entries for three colliding key values, shown as COLLIDE KEY1, COLLIDE KEY2 and COLLIDE KEY3. Column 7 Lines 17-21 the search operation 200 includes a first hashing step 202. A first hashing step 202 hashes an input key value according to a first hashing function H.sub.1 (Kn). A resulting hash output value is used to access a first store. Column 7 Lines 39-49 teaches in the event data accessed within first store 104 is a chunk pointer value (determined in step 206), chunk pointer data is used to drive subsequent steps (step 220). A search operation then continues with a second hashing step 222. The second hashing step 222 hashes the input key value according to a second hash function H.sub.2 (Kn, p, q). The second hash function can be parameterized according to pointer data retrieved in the first memory access. A resulting second hashing step output value is used, along with chunk base pointer data from the first access, to access a second store (step 224). The result of this second access is either a null pointer, or a leaf pointer (determined in step 208).
Note: The examiner interprets output from the second hashing step based on the output from the first hashing step’s input key and first hashing function to read on the claimed determined second hash map utilizing the first key and first hash map. The input key is the claimed first key and the output of the first hashing function that is a chunk is interpreted to include the claimed first hash map. The chunk 112 corresponds to the output range of a given second hash function, wherein the set of colliding key values is stored within this space that includes entries for three colliding key values, shown as COLLIDE KEY1, COLLIDE KEY2 and COLLIDE KEY3 is interpreted to be the claimed from among a second ; 
determining an index value 30using the second hash map wherein determining the index value includes: hashing a second key to produce a hashed key; inputting the hashed key into the second hash map; and outputting the index value corresponding to the hashed key; [Figure 3:300-306 and Column 8 Lines 1-2 teach key and associated data are stored in third store 114 and pointer data to the locations are saved (step 302).  Column 9 Lines 20-28 teach the first memory portion 416 can include leaf entries with key and associated data information like 420-1, chunk pointer entries like 420-2, and null entries like 420-3. Second memory portion 418 can include a chunk 422 consisting of key and data information for several keys and possibly null entries for empty spaces in the chunk. Note that this embodiment has no third memory portion, as the key and associated data information are stored directly in the first and second memory portions. Figure 4:416, 418 and Column 9 Lines 15-19 teach first memory portion 416 can be a random access memory (RAM). Second memory portion 418 can also be a RAM. Further, the first and second memory portions may be different sections of the same RAM device. Column 7 Lines 17-21 the search operation 200 includes a first hashing step 202. A first hashing step 202 hashes an input key value according to a first hashing function H.sub.1 (Kn). A resulting hash output value is used to access a first store. Column 7 Lines 39-49 teaches in the event data accessed within first store 104 is a chunk pointer value (determined in step 206), chunk pointer data is used to drive subsequent steps (step 220). A search operation then continues with a second hashing step 222. The second hashing step 222 hashes the input key value according to a second hash function H.sub.2 (Kn, p, q). The second hash function can be parameterized according to pointer data retrieved in the first memory access. A resulting second hashing step output value is used, along with chunk base pointer data from the first access, to access a second store (step 224). The result of this second access is either a null pointer, or a leaf pointer (determined in step 208). Figure 4:416, 418 and Column 9 Lines 15-19 
Note: The examiner interprets the input key value used in the second hash function to reads on the claimed hashing a second key to produce a hashed key, wherein the second hashing step hashes the input key value according to a second hash function H.sub.2 (Kn, p, q) is output from functions is interpreted to further read on the claimed hashing a second key to produce a hashed key. The output value resulting in the second hashing being a pointer is interpreted to read on the claimed determined index value and either a null pointer, or a leaf pointer (determined in step 208) from the second hashing step output value utilizing (input into the second hash map), along with chunk base pointer data from the first access, to access a second store (step 224) is interpreted to read on the claimed outputting the index value corresponding to the hashed key.];
  
Greene discloses some of the limitations of claim 9 but does not appear to expressly disclose 31obtaining transaction processing data using the 32determined index value; and 33providing the determined transaction processing data.
Nagel discloses:
2931obtaining transaction processing data using the 32determined index value; and 33providing the determined transaction processing data [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent account or sub account. Figure 7:702-708 and Paragraph 0034 teach data is stored in a hash table from which a report may be created to display the data according to parent account and sub account. Each entry of the hash table corresponds to data of a different-named parent account. An entry has a collection of rows for each sub 
Note: The examiner interprets account data provided in a report generated from hash tables to be the claimed providing the determined transaction processing data and each key being an account id associated with an account name is interpreted to be the claimed determining transaction processing data associated with the first key, wherein the account name is interpreted to be the processing data and the account id is interpreted to be the first key. Account ids for sub accounts are interpreted to be the claimed index value. To further elaborate, Figure 5 teaches a parent account with a key of 1 and sub accounts with keys 3 and 5. Keys 3 and 5 are interpreted the claimed index values, because the keys point to the account names for the sub accounts. Index values are interpreted to be keys.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene by incorporating the use of hash tables with keys to find aggregated account information, as taught by Nagel (Paragraph 0031, Figure 7:702-708, and Paragraph 0034), because both applications are directed to hash maps using keys to locate and provide data; incorporating the use of hash tables with keys to find aggregated account information enables creating custom analytics to measure results, create charts and graphs for better understanding to then transmit the results to users (see Nagel Paragraph 0017).

Greene and Nagel disclose most of the limitations of claim 9 but does not appear to expressly disclose one or more manager nodes, a manager node comprising: 3a first processor, and 4a first 
Guerin discloses: 
2one or more manager nodes, a manager node comprising: 3a first processor, and 4a first computer readable medium coupled to the first processor, 5the computer readable medium comprising code, executable by the first 6processor [Figure 1:104], for implementing a first method comprising:  
7receiving a request message, the request message comprising a first key, wherein the first hash map is configured to be stored in on-board 22memory of a plurality of worker nodes; t34WO 2018/056993PCT/US2016/053190ransmitting at least a portion of the request message to 10one or more worker nodes of the plurality of worker nodes, wherein utilizing a hash map enables the 25index value to be determined using on-board memory of the worker 26node [Paragraph 0006 teaches a hash map is published from the server to the client, wherein the hash map includes one or more entries associated with a key for the data record stored in the cache on the server, each of the entries stores a server-side remote pointer, and the server-side remote pointer references the data record stored in the cache on the server. The client, using the key, looks up the server-side remote pointer for the data record from the hash map, and then performs one or more RDMA operations using the server-side remote pointer that allow the client to directly access the data record stored in the cache on the server. Note: The examiner interprets the ;  
11receiving a response message associated with the 12request message; and 13transmitting the response message [Paragraph 0006 teaches The client, using the key, looks up the server-side remote pointer for the data record from the hash map, and then performs one or more RDMA operations using the server-side remote pointer that allow the client to directly access the data record stored in the cache on the server.];  
14the plurality of worker nodes, a worker node of the plurality of worker 15nodes comprising: 16a second processor, and 17a second computer readable medium coupled to the second 18processor, the computer readable medium comprising code, executable by 19the second processor[Figure 1:108-112], for implementing a second method comprising:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene and Nagel, by incorporating the use of a server publishing hash maps to a client so the client can lookup pointers, as taught by Guerin (Paragraph 0006), because all three applications are directed to hash maps using keys to locate and provide data; incorporating the use of a server publishing hash maps to a client so the client can lookup pointers provides an average 8.5 microseconds access latency that is significantly better than the millisecond access latencies for conventional caches, therefore improving performance beyond 100x (see Guerin Paragraph 0124).

As to claim 10:
Greene discloses:
The system of claim 9, wherein the first key and the second 2key are a same alphanumeric identifier [Column 5 Lines 9-10 teach key values Kn are 128-bit binary numbers, but other data widths 
Note: The key values Kn are 128-bit binary numbers is interpreted as the claimed alphanumeric identifier, wherein alphanumeric can reasonably include an entirely numeric identifier. The input key used in both the first hashing function and the section is interpreted to be the same key (Kn). ]

As to claim 11:
Greene discloses:
The system of claim 9, wherein determining a second hash 2map utilizing the first key comprises:  3hashing the first key to produce a hashed key; 4 inputting the hashed key into the first hash map; and35WO 2018/056993PCT/US2016/053190 5outputting an identifier of the second hash map corresponding to the 6hashed key [Column 7 Lines 17-21 the search operation 200 includes a first hashing step 202. A first hashing step 202 hashes an input key value according to a first hashing function H.sub.1 (Kn). A resulting hash output value is used to access a first store. Column 7 Lines. Column 7 Lines 39-49 teaches In the event data accessed within first store 104 is a chunk pointer value (determined in step 206), chunk pointer data is used to drive subsequent steps (step 220). A search operation then continues with a second hashing 

As to claim 13:
Greene, Nagel, and Guerin disclose all of the limitations of claim 9.
Nagel also discloses:
The system of claim 9, wherein determining transaction 2processing data associated with the first key using the determined index value 3comprises:  4inputting the index value into the indexed list; and  5outputting the transaction processing data corresponding to the index 6value [Paragraph 0031 teaches FIG. 5 depicts a collection of hash tables and their collection of sub accounts, each key in the hash table is an account ID for the data from companies A and B. Each hash table entry corresponds to a different parent account or sub account. Figure 7:702-708 and Paragraph 0034 teach data is stored in a hash table from which a report may be created to display the data according to parent account and sub account. Each entry of the hash table corresponds to data of a different-named parent account. An entry has a collection of rows for each sub account of a parent account, and has columns of aggregated data associated with each sub account. Each column may correspond to data associated with a time frame, for example, monthly data. The data may be an aggregate profit and loss table, for example, showing the aggregate profit and loss data for a plurality of companies. As another example, the aggregate data may be presented in a chart of accounts. 
Note: The examiner interprets account data provided in a report generated from hash tables to be the claimed providing the determined transaction processing data and each key being an account id 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene by incorporating the use of hash tables with keys to find aggregated account information, as taught by Nagel (Paragraph 0031, Figure 7:702-708, and Paragraph 0034), because both applications are directed to hash maps using keys to locate and provide data; incorporating the use of hash tables with keys to find aggregated account information enables creating custom analytics to measure results, create charts and graphs for better understanding to then transmit the results to users (see Nagel Paragraph 0017).

As to claim 15:
Greene discloses:
The system of claim 9, wherein the first hash map, the second 2hash map, and the indexed list individually correspond to a subset of data of a 3dataset [Column 5 Lines 11-12 teach the first hashing section 102 maps key values to locations within the first store 104. Column 5 Lines 21-25 teach each word stored within first store 104 can take one of three forms. A location can contain a "null" entry (one of which is shown as 106-1), a "leaf pointer" entry (one of which is shown as 106-2), or a "chunk pointer" entry (one of which is shown as 106-3). Column 5 Lines 55-62 teach locations within second store 110 are arranged in "chunks." One exemplary chunk is shown in FIG. 1 as item 112. A chunk 112 corresponds 
Note: The examiner interprets the chunks to be the claimed subset of data of dataset, wherein the keys in the second store is interpreted to be the claimed dataset and the set of colliding key values in chunks is interpreted to be the claimed chunks. The “words” or hash maps as a result of the first hashing section is interpreted to be the claimed individual hash maps of the plurality of hash maps, wherein the words point to chunks is interpreted to be the claimed corresponds to a subset of data.]

As to claim 16:
Greene, Nagel, and Guerin disclose all of the limitations of claim 9.
Guerin also discloses:
The system of claim 9, wherein the transaction processing data 2associated with the first key is determined faster using the first hash map, the 3second hash map, and the indexed list than by searching for the transaction 4processing data in the data set [Paragraph 0023 teaches the present invention can be used for faster page rendering for highly contextual and personalized applications, such as Retail, Travel, Banking, Information Services, etc. The invention also can be used in faster real-time analytics for "Big Data" applications, such as Retail, Mobile, Credit Card, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene and Nagel, by incorporating faster real-time analytics for "Big Data" applications, such as Retail, Mobile, Credit Card, etc., as taught by Guerin (Paragraph 0023), because all three applications are directed to hash maps using keys to locate and provide data; incorporating faster real-time analytics for "Big Data" applications, such as Retail, Mobile, Credit Card, etc. provides an average 8.5 .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent No.: US 6434662 B1) hereinafter Greene in view of Nagel et al. (US Publication No.: US 20120011123 A1) hereinafter Nagel, and further in view of Bhargava et al. (US Patent No.: US 8868506 B1) hereinafter Bhargava.
As to claim 6:
Greene and Nagel discloses all of the limitations of claim 1 but do not appear to expressly disclose 31the method of claim 1, wherein utilizing the plurality of hash 2maps enables the lookup to be performed according to a constant 0(1) algorithmic 3complexity.
Bhargava discloses:
The method of claim 1, wherein utilizing the plurality of hash 2maps enables the lookup to be performed according to a constant 0(1) algorithmic 3complexity [Column 20 Lines 46-48 teach indexing in-memory databases is achieved using hash maps which guarantee O(1) time complexity for search and add operations.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene and Nagel, by incorporating indexing in-memory databases is achieved using hash maps which guarantee O(1) time complexity for search and add operations, as taught by Bhargava (Column 20 Lines 46-48), because all three applications are directed to hash maps using hashing to locate and provide data; incorporating indexing in-memory databases is achieved using hash maps which guarantee O(1) time complexity for search and add operations is faster than conventional databases that typically use slower and more complex schemes (see Bhargava Column 20 Lines 51-52).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent No.: US 6434662 B1) hereinafter Greene in view of Nagel et al. (US Publication No.: US 20120011123 A1) hereinafter Nagel, in view of Guerin et al. (US Publication No.: US 20140143364 A1) hereinafter Guerin, and further in view of Bhargava et al. (US Patent No.: US 8868506 B1) hereinafter Bhargava.
As to claim 14:
Greene, Nagel, and Guerin disclose all of the limitations of claim 9 but do not appear to expressly disclose 31The system of claim 9, wherein utilizing the first hash map, the 2second hash map, and the indexed list enables the transaction processing data to be 3determined according to a constant 0(1) algorithmic complexity.
Bhargava discloses:
The system of claim 9, wherein utilizing the first hash map, the 2second hash map, and the indexed list enables the transaction processing data to be 3determined according to a constant 0(1) algorithmic complexity [Column 20 Lines 46-48 teach indexing in-memory databases is achieved using hash maps which guarantee O(1) time complexity for search and add operations.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Greene and Nagel, by incorporating indexing in-memory databases is achieved using hash maps which guarantee O(1) time complexity for search and add operations, as taught by Bhargava (Column 20 Lines 46-48), because all four applications are directed to hash maps using hashing to locate and provide data; incorporating indexing in-memory databases is achieved using hash maps which guarantee O(1) time complexity for search and add operations is faster than conventional databases that typically use slower and more complex schemes (see Bhargava Column 20 Lines 51-52).
Response to Arguments
The following is in response to Applicant’s arguments filed for rejections under 35 USC 103, on December 01, 2020:
“Applicant respectfully submits that Greene fails to disclose all of these features. For example, claim 17 recites, among other things, "determining an index value using the determined hash map," and "determining transaction processing data associated with the first key using the determined index value," as recited in claim 17. However, Greene fails to teach or suggest such limitations.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 17, wherein Applicant submits “that Greene fails to disclose all of these features”. Greene’s disclosure of a system and method form searching an associative memory using input key values and first and second hashing sections sufficiently discloses all features of the current claim language except for “determining transaction processing data associated with the first key 10using the determined index value 12and 13providing the determined transaction processing data” (see Figure 1 and Column 5 Lines 3-4, Column 5 Lines 9-20, Column 5 Lines 44-49, Column 7 Lines 8-13, Column 7 Lines 47-51, Column 7 Lines 51-55, Column 8 Lines 13-20, and Column 8 Lines 34-42). Input keys (Kn) are received by the first hashing section 102 (see Figure 1 and Column 5 Lines 3-4). The first hashing section 102 maps key values to locations within the first store 104 (see Column 5 Lines 11-12). Each word stored within first store 104 can take one of three forms. A location can contain a "null" entry (one of which is shown as 106-1), a "leaf pointer" entry (one of which is shown as 106-2), or a "chunk pointer" entry (one of which is shown as 106-3) (see Column 5 Lines 21-25). Key and associated data are stored in third store 114 and pointer data to the locations are saved (step 302). The data adding operation method 300 includes a first hashing step 304. A first the referenced invention) 128-bit key example, if a hash function h(x):[0,1].sup.128.fwdarw.[0,1].sup.16 maps 128-bit keys to 16-bit hash bucket indices, a simple counting argument shows that many different possible 128-bit keys must hash to each of the 64K different addressable locations ("buckets") (see Column 1 Lines 63-67). If an input key (Kn) accesses a chunk pointer entry 106-3 in first store 104, the second hashing section 108 performs a second hash function on the colliding input key value to generate a second output value H.sub.2 (Kn, SEL). A second hash function can be parameterized according to information provided by the corresponding chunk pointer entry 106-3 (see Column 5 Lines 44-49). FIG. 1, key values Kn are 128-bit binary numbers, but other data widths are also possible. The first hashing section 102 maps key values to locations within the first store 104. The number of entries in first store 104--which number is the size of the output range provided by hashing section 102--will generally be selected to be larger than the number of keys to be stored in the system. Still, the distribution of hashed keys into hash buckets is not perfectly balanced in general, so that some locations in first store 104 will be empty (0 keys), some will correspond to exactly 1 key, and some will correspond to multiple keys ("collisions") (see Column 5 Lines 9-20). In the event the data indicates a leaf pointer value or chunk pointer value (determined in step 308), the adding operation 300 continues with a second hashing loop 312 to find suitable parameter values. A second hashing step 314 hashes all colliding values with a second hash function H.sub.2 (Kn, p, q) for particular values of p, q. The second hash function H.sub.2 (Kn, p, q) is performed according to one set of many possible selection criteria (see Column 8 Lines 13-20). In the event no collision exists in the second store (determined in step 316), a new chunk is built in a second store. In particular, pointers to key values and their associated data are written in chunk locations according to their corresponding second hashing function output values (step 320). Pointer information for the newly formed chunk is then written into the corresponding pointer (or determining transaction processing data associated with the first key 10using the determined index value 12and 13providing the determined transaction processing data” which the Examiner submits Nagel discloses (see Nagel Paragraph 0031 teaches FIG. 5, Figure 7:702-708 and Paragraph 0034). Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citation.


“Further, the claims as amended recite “determining a first hash map associated with the first key from among a first plurality of hash mays. individual hash maps mapping a partition of a set of keys to particular index values,” and “determining an index value using the determined hash map, wherein determining the index value includes: ... obtaining an additional hash map from among a second plurality of hash mays that map a set of hashed keys to a plurality of index values.” Examples of a first plurality of hash maps and a second plurality of hash maps can be found in FIGs. 5 and 6 of the present application, respectively. As noted above, Greene discloses using a first hashing function to hash an input key value and use an output value to access a first store, and when the first store includes a chunk pointer value, the input key value is hashed using a second hashing function and the output key and the chunk pointer data are used to access a second store. Greene, Col. 7, lines 14-21, 39-49. However, such a disclosure fails to suggest multiple pluralities of hash maps as recited in the claims.”


Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding “such a disclosure fails to suggest multiple pluralities of hash maps as recited in the claims”. Greene’s disclosure of a system and method form searching an associative memory using input key values and first and second hashing sections sufficiently discloses multiple pluralities of hash maps as recited in the claims (see Column 5 Lines 32-41). A chunk pointer entry 106-3 can indicate that more than one key has mapped to the corresponding 106-3 location. Key values that result in the same hashing output value will be referred to herein as "colliding" key values. When a chunk pointer entry 106-3 is accessed by a key value, information 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.L.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169